Case 2:19-cv-00510-JLB-NPM Document 26 Filed 10/23/20 Page 1 of 4 PageID 627




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION



ANDRE BARRY,

             Plaintiff,

v.                                             Case No.: 2:19-cv-00510-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                       ORDER

      This cause comes before the Court upon review of the Report and

Recommendation (“R&R”) issued by the Magistrate Judge on September 28, 2020

(Doc. 23), Plaintiff Andre Barry’s objections to the R&R filed on October 13, 2020,

(Doc. 24), and the Commissioner of Social Security’s (“the Commissioner”) response

to the objections filed on October 22, 2020, (Doc. 25).

                                     BACKGROUND

      Mr. Barry filed a complaint on July 23, 2019 seeking judicial review pursuant

to 42 U.S.C. § 405(g) of the Commissioner’s decision denying his claim for Social

Security disability benefits. (Doc. 1.) The Magistrate Judge recommends affirming

the Commissioner’s decision. (Doc. 23.) Among the arguments raised by Mr. Barry

in the joint memorandum and in his objections to the R&R is a challenge under the

Appointments Clause of the U.S. Constitution: whether the Commissioner’s adverse

decision must be reversed because the presiding Administrative Law Judge (“ALJ”)
Case 2:19-cv-00510-JLB-NPM Document 26 Filed 10/23/20 Page 2 of 4 PageID 628




was improperly appointed and therefore lacked the legal authority to hear the case.

The Commissioner argued in response that Mr. Barry cannot raise an

Appointments Clause challenge in federal court without first having exhausted that

claim before the agency. (Doc. 18, 30–43.)

      Appellate courts are split on the administrative exhaustion question. The

Magistrate Judge recommends that the Court adopt the approach taken by the

Eighth and Tenth Circuits, both of which rejected Appointments Clause challenges

by social security claimants because the claimants failed to raise the issue before

their ALJs and thus failed to exhaust their administrative remedies. Mr. Barry, on

the other hand, urges the Court to adopt the view of the Third and Sixth Circuits,

which have held that administrative exhaustion before the ALJ is not required for

an Appointments Clause challenge in the social security context.

      The Commissioner helpfully notes that the administrative exhaustion

question is currently pending before the Eleventh Circuit. (Doc. 18, 39 n.22.)

Although the Commissioner did not identify the appeals in question, the Court

believes the Commissioner is referencing Perez v. Commissioner of Social Security,

Appeal No. 19-11660 (filed Apr. 29, 2019), and Lopez v. Acting Commissioner of the

Social Security Administration, Appeal No. 19-1174 (filed May 3, 2019). Despite

these pending cases, neither party has requested a stay.

                                     DISCUSSION

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and




                                          2
Case 2:19-cv-00510-JLB-NPM Document 26 Filed 10/23/20 Page 3 of 4 PageID 629




effort for itself, for counsel, and for litigants.” Landis v. Am. Water Works & Elec.

Co., 299 U.S. 248, 254 (1936). In Miccosukee Tribe of Indians v. S. Fla. Water, 559

F.3d 1191, 1196 (11th Cir. 2009), the Eleventh Circuit addressed the propriety of a

federal district court’s discretionary stay where the stay was entered “pending the

outcome of other litigation in federal district court—the appeal of a lawsuit filed in

the same district court.” The court noted that “[t]he Southern District of Florida

simply had two lawsuits raising some potentially dispositive issues common to both.

After one judge entered judgment in the case before her, the second judge stayed

her case to await the outcome of an appeal of that final judgment.” Id. The

Eleventh Circuit stated that “the reason for the district court’s stay was at least a

good one, if not an excellent one: to await a federal appellate decision that is likely

to have a substantial or controlling effect on the claims and issues in the stayed

case.” Id. at 1198. While a stay of indefinite duration might constitute an abuse of

discretion, a “delay not immoderate in extent and not oppressive in its

consequences” is justified “if the public welfare or convenience will thereby be

promoted.” Landis, 299 U.S. at 256.

      In an effort to preserve judicial resources and to avoid inconsistent results,

the Court proposes a stay of the case until such time as the Eleventh Circuit has

ruled on the pending appeals in Perez, Lopez, or any other case raising the

administrative exhaustion issue before the court in those two appeals. The Court

notes that Perez and Lopez have already been fully briefed and are currently slated

for oral argument before the Eleventh Circuit next week. Given the impact the




                                           3
Case 2:19-cv-00510-JLB-NPM Document 26 Filed 10/23/20 Page 4 of 4 PageID 630




Eleventh Circuit’s ruling in those appeals is likely to have on this case, the Court is

persuaded that the prudent and most efficient course would be to enter a temporary

stay of this action. See, e.g., Ring v. City of Gulfport, No. 8:20-CV-593-T-33CPT,

2020 WL 3895435, at *4 (M.D. Fla. July 10, 2020); Glover v. LM Gen. Ins. Co., No.

19-21900-CIV, 2019 WL 7945690 (S.D. Fla. Dec. 4, 2019).

      Accordingly, it is ORDERED that:

      1.     The parties shall submit a statement on or before October 30, 2020

setting forth their position on whether Mr. Barry’s objections to the R&R (Doc. 24)

should be held in abeyance and the case stayed pending the Eleventh Circuit’s

disposition of the appeals in Perez and Lopez.

      2.     Failure to comply with this order may result in a stay being entered

without further notice.

      ORDERED in Fort Myers, Florida, on October 23, 2020.




                                           4
